STATE OF MICHIGAN

                           COURT OF APPEALS



PEGGY FREEMAN,                                                UNPUBLISHED
                                                              June 6, 2017
             Plaintiff-Appellant,

v                                                             No. 331224
                                                              Genesee Circuit Court
KMART CORPORATION,                                            LC No. 15-104384-NO

             Defendant-Appellee,

and

KMART HOLDING CORPORATION and
SEARS HOLDINGS MANAGEMENT,

             Defendants.


Before: RIORDAN, P.J., and RONAYNE KRAUSE and SWARTZLE, JJ.

RONAYNE KRAUSE, J., (concurring).

      I concur in result only.

                                                    /s/ Amy Ronayne Krause




                                         -1-